IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SHERMAINE ALI JOHNSON,
Petitioner,
v. Civil Action No. 3:13¢ev404
JOHN A. WOODSON,
Respondent.
MEMORANDUM OPINION

 

This matter comes before the Court on remand following the decision of the United
States Court of Appeals for the Fourth Circuit in Malvo v. Mathena, 893 F.3d 265, 267 (4th Cir.
2018), cert. granted, 139 S, Ct. 1317 (2019), and cert. dismissed, 2020 WL 962431 (U.S. Feb.
26, 2020). In 1999, a jury sentenced Petitioner Shermaine Ali Johnson to death for a rape and
murder he committed when he was sixteen. The Supreme Court of Virginia later commuted
Johnson’s sentence to life without the possibility of parole. Johnson filed a petition for writ of
habeas corpus, asking this Court to vacate his sentence and order a new sentencing proceeding
because a sentence of life without parole for a juvenile homicide offender, without consideration
of his youth and related circumstances, violates the Eighth Amendment. The respondent moved
to dismiss. In the interim, Virginia enacted legislation abolishing life-without-parole sentences
for juvenile offenders. For the reasons stated below, the Court will dismiss without prejudice

Johnson's petition because Virginia’s recently-enacted legislation renders it moot.
I. Procedural and Factual Background

Johnson brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.' In
1998, a jury in the Circuit Court of the City of Petersburg, Virginia, convicted Johnson of rape
and capital murder, and later sentenced him to death. (Mem. Supp. Mot. Dismiss 4, ECF No. 6.)
Johnson was sixteen years old when he committed these crimes. (§ 2254 Pet. 3, ECF No. 2.) In
2001, the Supreme Court of Virginia affirmed Johnson’s sentence. (Mem. Supp. Mot.

Dismiss 5.) After Johnson sought further appellate review, the Supreme Court of the United
States remanded his case in light of Roper v. Simmons, 543 U.S. 551 (2005), which held that
sentencing a defendant to death for a crime he or she committed while under the age of eighteen
violated the Eighth Amendment.” The Supreme Court of Virginia then commuted Johnson’s
sentence to life without the possibility of parole. (§ 2254 Pet. 21.)

In his § 2254 Petition, Johnson seeks a resentencing hearing in accordance with Miller v.
Alabama, 567 U.S. 460 (2012), which held that mandatory life-without-parole sentences for
those under the age of eighteen at the time of their crimes violates the Eighth Amendment's
prohibition on cruel and unusual punishment. On October 16, 2013, the Honorable James R.
Spencer, United States District Judge, ruled that Johnson’s petition “presents a justiciable and

exhausted claim,” but dismissed the petition on the grounds that “Miller is not retroactively

 

128 U.S.C. § 2254(a) states in relevant part:

The Supreme Court [of the United States], a Justice thereof, a [federal] circuit
judge, or a [federal] district court shall entertain an application for a writ of
habeas corpus in behalf of a person in custody pursuant to the judgment of a State
court only on the ground that he [or she] is in custody in violation of the
Constitution or laws or treaties of the United States.

28 U.S.C. § 2254(a).

? The Eighth Amendment provides in full: “Excessive bail shall not be required, nor
excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. CONST. amend.
VIII.
applicable.” (Oct. 16, 2013 Mem. Op. 4, ECF 11.) On March 5, 2015, the United States Court
of Appeals for the Fourth Circuit affirmed. Johnson v. Ponton, 780 F.3d 219 (4th Cir. 2015).

Johnson filed a Petition for Writ of Certiorari with the Supreme Court of the United
States. Johnson v. Manis, No. 15-1. Before granting Johnson’s writ of certiorari, the Supreme
Court decided in Montgomery v. Louisiana, which held that Miller announced a new substantive
rule that retroactively applies to cases on collateral review. 136 8. Ct. 718, 736 (2016).
Following Montgomery, the Supreme Court granted Johnson’s writ of certiorari, vacated the
Fourth Circuit’s decision affirming dismissal of Johnson’s petition, and remanded the case to the
Fourth Circuit. The Fourth Circuit then remanded the case to this Court.

On remand, this Court stayed resolution of Johnson’s petition while the Fourth Circuit
addressed Malvo v. Mathena, which included related Eighth Amendment issues concerning
juvenile offenders who faced life sentences without the possibility of parole under Virginia's
discretionary (not mandatory) sentencing scheme. (ECF Nos. 49, 55.) On June 21, 2018, the
Fourth Circuit held that Miller and Montgomery, both of which spoke to mandatory life
sentences, apply equally to Virginia’s discretionary sentencing scheme. Malvo v. Mathena, 893
F.3d 265, 277 (4th Cir. 2018) (concluding that, “while Malvo’s convictions remain valid, nothing

... precludes him from obtaining habeas relief under the new rule in Miller”)? Id.

 

3 In March 2004, after a jury convicted Lee Boyd Malvo of two counts of capital murder
and one count of using a firearm during the commission of a felony, the Chesapeake Circuit
Court sentenced Malvo to two terms of life imprisonment, plus three years. Malvo v. Mathena,
254 F. Supp. 3d 820, 822-23 (E.D. Va. 2017). In October 2004, after Malvo entered an Alford
plea to one count of capital murder, one count of attempted capital murder, and two counts of
using a firearm in the commission of a felony, the Spotsylvania County Circuit Court sentenced
Malvo to two terms of life imprisonment, plus eight years. /d. at 823. Under then Virginia Code
§ 53.1-165.1, Malvo was ineligible for parole on each sentence of life imprisonment.

Like the instant petition, Malvo filed two § 2254 petitions for writs of habeas corpus
arguing that his life sentences without the possibility of parole violated the Eighth Amendment.
Malvo asked that the District Court vacate his life sentences and order new sentencing

4
3
After the Fourth Circuit issued its Malvo opinion, the respondent sought review of that
decision by filing a petition for writ of certiorari before the Supreme Court. The Supreme Court
granted the writ and scheduled oral argument. Mathena v. Malvo, 139 S. Ct. 1317 (2019).
Before hearing that case, however, the Virginia General Assembly amended Virginia law to
prohibit life sentences without the possibility of parole for juvenile offenders. (Resp. Br. Mar. 9.
2020 2-3, ECF No. 59.) That statute abolished life-without-parole sentences for juvenile
offenders in Virginia. House Bill 35, as enacted, provides that

any person sentenced to a term of life imprisonment for a single felony offense or

multiple felonies committed while that person was a juvenile and who has served

at least 20 years of such sentence and any person who has active sentences that

total more than 20 years for a single felony offense or multiple felonies

committed while that person was a juvenile and who has served at least 20 years

of such sentences shall be eligible for parole.)

(Resp. Br. Mar. 9, 2020 2-3; ECF No. 59 (emphasis added).) As a result, the parties in Malvo
stipulated to dismissal of their appeal before the Supreme Court “in light of the legislation signed
[February 24, 2020] by the Governor of Virginia.” (/d. Ex. 2.)

On March 9, 2020, in accordance with this Court’s Briefing Order, the Parties filed their
position statements regarding the disposition of Malvo v. Mathena and its effects on this case.
(Resp. Br. Mar. 9, 2020; Pet’r’s Br. Mar. 9. 2020; ECF No. 60.) Respondent avers that

Virginia’s enactment of House Bill 35 has rendered moot Johnson’s § 2254 Petition. (Resp. Br.

Mar. 9, 2020 2-3.) Respondent claims that when Virginia Governor Ralph Northam signed

 

proceedings reflective of the factors set forth in Miller and Montgomery. Id. at 824. The District
Court granted both of Malvo’s petitions, in part based on its holding that “Miller applies to all
situations in which juveniles receive a life-without-parole sentence,” even when sentenced under
a discretionary sentencing scheme. /d. at 827. The Fourth Circuit affirmed the district court's
decision. Malvo, 893 F.3d at 277.

4 Johnson was sentenced on February 22, 1999. He has served more than twenty years of
his sentence.
House Bill 35, that act mooted Johnson’s § 2254 Petition because “there were no longer any
juvenile offenders serving life-without-parole sentences in Virginia.” (Resp. Br. Mar. 9, 2020 3.)
In contrast, Johnson argues that House Bill 35 does not moot his requested relief because
Malvo’s reasoning applies to Johnson and “he seeks the relief of a resentencing, rather than
parole eligibility.” (Petr’s Br. Mar. 9 2020 3, ECF No. 60.) The Court considers the merits of
Johnson’s § 2254 Petition below.
II, Standard of Review

A federal court may consider a petition for writ of habeas corpus from a person in state
custody “only on the ground that he [or she] is in custody in violation of the Constitution or laws
or treaties of the United States.”> 28 U.S.C. § 2254(a). In this case, Johnson challenges the
constitutionality of his state sentence (life without parole) and, in light of Miller, asks for a
resentencing hearing. (§ 2254 Pet. 13-14, ECF No. 1.) Asa threshold matter, Johnson has met

the procedural requirements for habeas petitions, namely timeliness® and exhaustion.’

 

> When, as in this case, a state court has not reviewed a petitioner’s claim on the merits,
federal habeas courts may review the claim de novo. Weeks v. Angelone, 176 F.3d 249, 258 (4th
Cir. 1999),

6 If a petitioner seeks to assert a newly recognized constitutional right, he or she has one
year to file his petition from when the Supreme Court recognized that right, “if the right has been
... Made retroactively applicable to cases on collateral review.” 28 U.S.C. § 2244(d)(1)(C). On
June 25, 2012, the Supreme Court recognized a new constitutional right in Miller and later
confirmed the retroactive applicability of that right in Montgomery. On June 24, 2013, Johnson
filed his § 2254 Petition, within one year of the Supreme Court’s decision in Miller.

7 Prior to filing a petition for writ of habeas corpus in federal court, a petitioner must have
exhausted his remedies in state court. See 28 U.S.C. § 2254(b)(1). A petitioner will satisfy the
exhaustion requirement if “there is an absence of available State corrective process; or
circumstances exist that render such process ineffective to protect the rights of the applicant.” 28
U.S.C. § 2254(b)(1)(B). The time for Johnson to file a habeas petition in state court has expired.
See Va. Code Ann. § 8.01-654(A)(2). Moreover, Johnson cannot file a motion to vacate his
sentence as void ab initio under Virginia law. A motion to vacate filed years after a sentencing
cannot address a Miller violation because such a violation “does not render the sentence void ab

5
Hl. Analysis

The Court turns first to the rule announced in Miller and Montgomery and determines that
those cases apply to Johnson’s sentence. Nevertheless, the newly-enacted legislation in Virginia,
abolishing life-without-parole sentences for juvenile offenders, renders moot Johnson’s habeas
petition.

A. The Rule Pronounced in Miller and Extended Through Montgomery and
Malvo Addresses Juvenile Offenders Facing Life-Without-Parole Sentences

In Miller, the Supreme Court found that two mandatory life-without-parole sentences for
juvenile offenders violated “the Eighth Amendment's prohibition on ‘cruel and unusual
punishments.’ 567 U.S. at 465. Although Miller did not foreclose sentences of life without
parole for juvenile homicide offenders, it required the sentencing jury or court “to take into
account how children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison.” /d. at 480. The Miller Court emphasized
“individualized sentencing” for “the law’s most serious punishments.” /d. at 483.

In Montgomery, the Supreme Court held that Miller announced a substantive rule of
constitutional law, giving its rule retroactive effect in cases on collateral review. 136 S. Ct. at
724. The Montgomery Court explained, “Miller did bar life without parole... for all but the
rarest of juvenile offenders, those whose crimes reflect permanent incorrigibility.” /d. (emphasis
added). This rare juvenile offender “exhibits . . . irretrievable depravity,” and his or her “crime
reflects irreparable corruption.” /d. at 733-34 (describing the chance of finding such a juvenile

offender as “uncommon”) (quoting Miller, 567 U.S. at 471, 479-80).

 

initio but merely voidable.” Jones v. Commonwealth, 795 S.E.2d 705, 720 (Va. 2017). House
Bill 35, however, provides Johnson a new avenue for relief because that state law prohibits life-
without-parole sentences for juvenile offenders in Virginia.

6
Procedurally, before imposing a life-without-parole sentence, “Miller requires a sentencer
to consider a juvenile offender’s youth and attendant characteristics before determining that life
without parole is a proportionate sentence.”® /d. at 734. The sentencing jury or court must also
consider whether the juvenile offender’s crime “reflects ‘unfortunate yet transient immaturity.””
Id. (quoting Miller, 567 U.S. at 479). Only after considering these factors may a court sentence a
juvenile offender to life without parole if his or her crime indicates “permanent incorrigibility.”
See id. at 734-35. A court should impose a lesser sentence when a juvenile’s crime reflects
“transient immaturity.” See id.

In Malvo, the Fourth Circuit recognized that the rule announced in Miller and made
retroactive by Montgomery extended to discretionary sentencing schemes like Virginia’s.

Malvo, 893 F.3d at 271-72 (recognizing that juveniles as a class do not deserve the most severe
punishments, although courts may find a rare few juveniles permanently incorrigible). The
Malvo court concluded that “‘a sentencing judge also violates Miller’s rule any time it imposes a
discretionary life-without-parole sentence on a juvenile homicide offender without first
concluding that the offender’s ‘crimes reflect permanent incorrigibility,” as distinct from ‘the

transient immaturity of youth.” /d. (quoting Montgomery, 136 S. Ct. at 734). The Malvo Court

 

8 The attendant characteristics of youth include the following:

First, children have a “lack of maturity and an underdeveloped sense of
responsibility,” leading to recklessness, impulsivity, and heedless risk-taking.
Second, children “are more vulnerable to negative influences and outside
pressures,” including from their family and peers; they have limited “control over
their own environment” and lack the ability to extricate themselves from horrific,
crime-producing settings. And third, a child’s character is not as “well formed”
as an adult’s; his traits are “less fixed” and his actions less likely to be “evidence
of irretrievable depravity.”

/d. at 733 (quoting Miller, 567 U.S. at 471; Roper v. Simmons, 543 U.S. 551, 569-70 (2005));
see also Miller, 567 U.S. at 477 (summarizing the attendant characteristics of youth as
“immaturity, impetuosity, and failure to appreciate risks and consequences”).

7
further recognized that Malvo’s life-without-parole sentence did not satisfy Eighth Amendment
requirements as articulated in Miller and Montgomery because the “jury was never charged with
finding whether Malvo’s crimes reflected irreparable corruption or permanent incorrigibility, a
determination that is now a prerequisite to imposing a life-without-parole sentence on a juvenile
homicide offender.” Jd. at 275. Nor did the sentencer consider whether Malvo’s “youth and
attendant circumstances” required a sentence of life without parole or some lesser sentence. /d.
As a result, the Fourth Circuit affirmed the district court’s grant of habeas relief awarding Malvo
new sentencings to conform with the procedural requirements set forth in Miller. Id. at 277.

B. The Rule Pronounced in Miller Applies to Johnson’s Sentence

The Court next examines whether the rule pronounced in Miller, and extended through
Montgomery and Malvo to juvenile offenders in Virginia serving a life-without-parole sentence,
applies to Johnson.

At the time of Johnson’s sentencing in 1999, Virginia law classified capital murder as a
Class 1 felony and authorized two punishments: death or imprisonment for life. VA. CODE ANN.
§ 18.2-10(a) (1999); see id. § 18.2-31 (defining capital murder as a Class | felony). Virginia
abolished parole in 1995, meaning that life imprisonment for a Class 1 felony committed after
January 1, 1995, did not include the possibility of parole. /d. § 53.1-165.1 (2019). Accordingly,
at the time of Johnson’s 1999 sentencing and the Virginia Supreme Court’s commutation of his
sentence in 2005, the only possible sentences under the statutory scheme were death or life

without parole.” Id. § 19.2-264.4(A).

 

9 As Judge Spencer explained in his 2013 Memorandum Opinion,

There is no evidence to indicate that the Supreme Court, in commuting Johnson’s
capital sentence, believed it had discretion to impose a sentence other than life
imprisonment. Virginia Code Section 18.2-10 states that a juvenile convicted of

8
The Virginia Supreme Court nevertheless determined that the Commonwealth's capital
murder sentencing scheme does not mandate life without parole because trial courts can suspend
life sentences. Jones v. Commonwealth, 795 S.E.2d 705,712 (Va. 2017) (citing VA. CODE ANN.
§ 19.2-303). Regardless of whether the Virginia courts sentenced Johnson under either a
discretionary or mandatory sentencing scheme, the Fourth Circuit has made clear that the rule
announced in Miller and made retroactively applicable through Montgomery extends to all
situations in which juvenile offenders receive life-without-parole sentences. Malvo, 893 F.3d at
274. In other words, the discretionary or mandatory nature of a life sentence without parole does
not determine whether a juvenile has suffered an Eighth Amendment violation. Dumas v.
Clarke, No. 2:13-cv-398, 2017 WL 3446640, at *6 (E.D. Va. July 14, 2017), report and
recommendation adopted, 2017 WL 3446526 (Aug. 10, 2017). Thus, the rule announced in
Miller applies to Johnson’s life-without-parole sentence.

Cc. Newly-Enacted Virginia Legislation Renders Moot Johnson’s Petition
Because it Prohibits Life-Without-Parole Sentences for Juvenile Offenders

In his § 2254 Petition Johnson requests a resentencing with consideration of the Miller
factors. However, a court need only consider those factors prior to imposing a life-without-

parole sentence. Because Virginia recently abolished life-without-parole sentences for juvenile

 

capital murder “shall be” sentenced to life imprisonment, and the Miller Court
considered this statute to impose a mandatory, rather than discretionary, life
sentence. Further, Johnson’s parole ineligibility was dictated by Virginia Code
Section 53.1-151(B)(1), which states, “Any person convicted of three separate
felony offenses of (i) murder, (ii) rape. . . or any combination of [those offenses]
when such offenses were not part of a common act, transaction or scheme shall
not be eligible for parole. Because both Johnson’s parole ineligibility and his life
sentence were dictated by statute, Johnson’s sentence was a mandatory life
sentence within the meaning of Miller.

(Oct. 16, 2013 Mem. Op. 2, ECF No. 11 (internal citations omitted).)
9
offenders, the newly-enacted House Bill 35 renders moot Johnson’s § 2254 Petition. This
conclusion aligns with other districts that have considered similar claims after state law changes.

“A habeas corpus petition is moot when it no longer presents a case or controversy under
Article III, § 2, of the Constitution.” Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir. 1998)
(citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). There is no case or controversy unless the
petitioner has suffered an actual injury that can “be redressed by a favorable judicial decision.”
Spencer, 523 U.S. at 7 (quoting Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477 (1990)); see
Spencer, 523 U.S. at 18 (stating that the federal courts “are not in the business of pronouncing
that past actions which have no demonstrable continuing effect were right or wrong”). Courts
have recognized that state law enacted during the course of litigation may moot certain claims
while they pend before the court. See, e.g., Sawyer v. Whitley, 945 F.2d 812, 814 n.1 (Sth
Cir.1991) (rejecting Eighth Amendment challenge against electrocution as moot following
enactment of state law changing method of execution from electrocution to lethal injection),
aff'd, 505 U.S. 333 (1992).

Here, newly-enacted Virginia legislation has rendered moot Johnson’s § 2254 Petition
because he no longer faces a life-without-parole sentence. Although Johnson contends that he
requires not only parole eligibility but a resentencing, Miller only requires courts to follow
certain procedural steps prior to imposing a life-without-parole sentence. See Montgomery, 136
S. Ct. at 735 (explaining that Miller requires a sentencer to hold a “hearing where youth and its
attendant characteristics are considered as sentencing factors . . . to separate those juveniles who
may be sentenced to life without parole from those who may not.”). Accordingly, the Court need

not order Virginia to resentence Johnson after contemplating the Miller factors because Johnson,

10
as a juvenile offender, no longer faces a life-without-parole sentence. Virginia’s enactment of
House Bill 35 prohibits such sentences.
Indeed, the Supreme Court discussed in Montgomery how states could resolve Miller-

based sentencing claims through legislative action:

Giving Miller retroactive effect, moreover, does not require States to relitigate
sentences, let alone convictions, in every case where a juvenile offender received
mandatory life without parole. A State may remedy a Miller violation by
permitting juvenile homicide offenders to be considered for parole, rather than by
resentencing them. See, e.g., Wyo. Stat. Ann. § 6-10-301(c) (2013) (juvenile
homicide offenders eligible for parole after 25 years). Allowing those offenders
to be considered for parole ensures that juveniles whose crimes reflected only
transient immaturity—and who have since matured—will not be forced to serve a
disproportionate sentence in violation of the Eighth Amendment.

Extending parole eligibility to juvenile offenders does not impose an onerous
burden on the States, nor does it disturb the finality of state convictions. Those
prisoners who have shown an inability to reform will continue to serve life
sentences. The opportunity for release will be afforded to those who demonstrate

the truth of Miller’s central intuition—that children who commit even heinous

crimes are capable of change.

Montgomery, 136 S. Ct. at 736. So long as Virginia provides Johnson with a meaningful
opportunity for parole in accordance with its new law, then Virginia will satisfy the requirements
of the Eighth Amendment as explained in Miller. The parties in Malvo, which similarly
addressed life-without-parole sentences for juvenile offenders under Virginia’s discretionary
sentencing scheme, reached the same conclusion when they agreed to dismiss their appeal after
Virginia enacted House Bill 35.

This conclusion comports with cases from other jurisdictions that have found Miller
challenges moot after states enacted similar laws abolishing life-without-parole sentences for
juvenile offenders. See, e.g., Hack v. Cassady, No. 16-04089-CV-W-ODS, 2019 WL 320586, at
*5 (W.D. Mo. Jan. 24, 2019), certificate of appealability denied, No. 19-1953, 2019 WL

5783331 (8th Cir. Aug. 14, 2019) (“With the enactment of [Missouri Statute §] 558.047,

11
Petitioner is no longer serving a sentence of life without parole.”); Scott v. California, No. 5:14-
CV-2648-R (SK), 2018 WL 6070938, at *2 (C.D. Cal. Mar. 8, 2018) (newly-enacted California
law mooted petitioner’s request for Miller resentencing so long as petitioner “is provided a
meaningful opportunity at parole within 25 years of incarceration, which is what [California law]
provides.”) For these reasons, the Court will dismiss Johnson’s § 2254 Petition as moot
following Virginia’s enactment of House Bill 35.'°
IV. Conclusion

For the reasons explained in this Memorandum Opinion, the Court is constrained to
dismiss without prejudice Johnson’s § 2254 Petition as moot.

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge

issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue

 

'© In his response, Johnson requested further briefing after the Ma/vo decision issued, in
part because the Commonwealth should “concede this new provision [House Bill 35] is
applicable to Mr. Johnson” and to address his entitlement to a full new sentencing hearing.
(Pet’r’s Resp. 3.) The Court need not address this request because Johnson may raise any
concerns regarding the application of newly-enacted House Bill 35 and his eligibility for parole
before the Virginia courts. Indeed, Virginia state courts should have the first opportunity to
review the effect of House Bill 35 on Johnson’s claims. See 28 U.S.C. § 2254(c) (“A state
prisoner has not exhausted his remedies “if he [or she} has the right under the law of the State to
raise, by any available procedure, the question presented.”); see also C. Wright, A. Miller & E.
Cooper, 17B Fed. Prac. & Proc. Juris. § 4264.4 (3d ed.) (“The principle that state remedies are
exhausted if the federal claim has once been presented to the highest state court, and that it is not
necessary to make repeated applications or to try other state remedies, is qualified if there has
been an intervening change in the law.”).

The Supreme Court has also held that state courts must be given the first opportunity to
decide if a new state statute applies to a habeas petitioner. Mabry v. Klimas, 448 U.S. 444
(1980). In Mabry, the Supreme Court directed that when a “federal constitutional claim arises
from the alleged deprivation by state courts of rights created under state law,” and when such
rights were established subsequent to the defendant’s state habeas petition, state courts must be
given the first opportunity to remedy any federal constitutional violation. /d. at 447; see also
Drennon vy. Hess, 642 F.2d 1204, 1205 (10th Cir. 1981) (finding that, after the Supreme Court
issued intervening cases while a habeas petition pended in federal court, the “district court must
stay its hand to give the courts of Oklahoma the opportunity to correct alleged violations of
federal rights”). Thus, the Court declines to order further briefing here.

12
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack vy.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880. 893 n.4 (1983)).
Because Johnson fails to satisfy this standard, a certificate of appealability will be DENIED.

An appropriate Order shall issue. ; | ua /

M. PAndghLatick

United States District Judge

Date: March 25,2020

Richmond, Virginia

13
